NO. 07-11-0108-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                    OCTOBER 13, 2011

                         ______________________________


                      DOS PANSONCITOS, INC., JIM BULLARD
                        AND JOHN HEDRICK, APPELLANTS

                                           V.

                         WILLIAM T. SISCO, M.D., APPELLEE


                       _________________________________

            FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO.2009-548,044; HONORABLE WILLIAM SOWDER, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellee, William T. Sisco, M.D., filed suit against Appellants, Dos Pansoncitos,

Inc., Jim Bullard and John Hendrick alleging numerous causes of action related to a

written contractual agreement for the purchase of a note. Following a bench trial, the

trial court ordered that Dr. Sisco recover $50,000 in damages plus attorney's fees.

Appellants perfected this appeal.
      Pending before this Court is Appellants' Unopposed Motion to Dismiss in which

they represent that there is no longer an issue in controversy as the parties have settled

and compromised their differences. Appellants request that this appeal be dismissed

with prejudice and that costs be incurred against the party incurring them.


      Without passing on the merits of the case, Appellants' motion is granted and the

appeal is dismissed with prejudice. Tex. R. App. P. 42.1(a)(1). Per the motion, costs

are to be assessed against the party incurring them. Tex. R. App. P. 42.1(d). Having

dismissed the appeal at Appellants' request, no motion for rehearing will be entertained

and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                    Justice




                                            2